Citation Nr: 1642316	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 to May 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2015, the Board remanded the Veteran's claims for additional development; the claims have returned for further appellate review.

As noted in the November 2015 remand, although the Veteran did not perfect an appeal as to the issue of entitlement to an initial rating in excess of 60 percent for service-connected CAD, in the May 2015 supplemental statement of the case, the agency of original jurisdiction (AOJ) acknowledged that claim as being on appeal.  Therefore, the requirement that there be a substantive appeal of that issue is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In accordance with the Board's November 2015 remand, the Veteran underwent a VA examination in February 2016 to evaluate the nature and severity of his service-connected CAD.  In the examination report, the examiner discussed the results of an October 2015 echocardiogram that showed a left ventricular ejection fraction of 55 percent.  Unfortunately, the results of the October 2015 electrocardiogram are not associated with record.

Because the October 2015 echocardiogram results, if procured, could bear on the outcome of his claim for a higher rating, efforts must be made to obtain them, as well as any outstanding VA treatment records dated after January 13, 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With regard to the Veteran's claim for a TDIU, in the November 2015 remand, the Board recognized that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, the Board also noted that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As a result, the Board requested that the November 2012 VA examiner address the functional effects of the Veteran's posttraumatic stress disorder (PTSD).  If the examiner determined that the functional effects associated with his PTSD did not significantly impair his ability to perform activities of daily living, including employment, the examiner was asked to address the combined functional effects of both service-connected disabilities, including their impact on his ability to perform activities of daily living, including employment.

In February 2016, an addendum opinion was obtained from the November 2012 VA examiner.  In short, the examiner concluded that the symptomatology associated with the Veteran's PTSD did not limit his functioning, including his ability to work.  As to whether the combined effects of his PTSD and CAD impacted his ability to perform activities of daily living, including employment, the examiner stated that she was only a licensed clinical psychologist, and was not qualified to comment on the functional effects associated with his CAD.  The Board also notes that the February 2016 addendum opinion was obtained prior to the Veteran's February 2016 VA cardiology examination; thus, the examiner did not have the Veteran's cardiology results available for review.

Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Because the February 2016 addendum opinion failed to address the combined functional effects of the Veteran's PTSD and CAD, another remand is necessary to obtain such an obtain an opinion from a qualified professional(s).  In the event that a single examiner is unable to provide the requested opinion, arrange for two or more individuals to provide the requested opinion in collaboration.

Finally, on remand, the Veteran should be given the opportunity to identify or submit any additional evidence pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims, to specifically include the results of the October 2015 echocardiogram, as well as any VA treatment records dated after January 13, 2016.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claims on appeal.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, obtain a VA examination from a qualified medical professional to address the functional effects of the Veteran's service-connected disabilities.  In the event that a single examiner is unable to provide the requested opinion, arrange for two or more qualified medical professional to provide the opinion in collaboration.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for additional examination of the Veteran is left to the discretion of the medical professional(s) selected to write the addendum opinion.


Following a review of the full record, the examiner must offer an opinion on the following questions:

The examiner is asked to fully describe the functional effects that each of the Veteran's service-connected disabilities have on his ability to perform activities of daily living, to include the physical and/or mental acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner is must consider and discuss the combined effects of his service-connected disabilities on his ability to perform the physical and/or mental acts required for gainful employment.

In particular, the examiner is asked to describe what types of employment activities would be limited because of his service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Any opinion offered must reflect consideration the Veteran's level of education, any specialized training, and any previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A clearly-stated rationale for any opinion offered must be provided, and any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the functional effects of his service-connected disabilities.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




